Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following Office action in response to communications received August 27, 2021. Claims 1, 8 and 15 have been amended. Claim 21 has been added. Therefore, claims 1-21 are pending and addressed below.
Applicant’s amendments to the claims are not sufficient to overcome the rejections set forth in the previous office action dated April 30, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1, 8 and 15 are directed to providing role specific notification views in an enterprise social network. The claim(s) recite(s) “capturing a plurality of events as the event occurs that are associated with patient care performed by an enterprise for a plurality of patients; storing the plurality of captured events in an enterprise log; creating a medical device specific virtual log for each of a plurality of medical devices from events from the enterprise log that pertain to a specific medical device; creating a persona specific virtual log for each of a plurality of personas from events from the enterprise log that pertain to a specific persona; creating a patient specific virtual log for each of a plurality of patients from events from the enterprise log that pertain to a specific patient; creating a case team specific virtual log for each of a plurality of specific case teams that provides a view of a subset of events from the enterprise log that pertain to the specific case team assigned to a particular patient, wherein the creating a case team specific virtual log comprises retrieving events from one or more specific virtual logs to include in the case team specific virtual log; receiving a first and second request for logging in for duty as a first persona and a second persona; assigning the first persona to each of a first plurality of case teams and the second persona to each of a second plurality of case teams, wherein the first plurality of case teams is different from the second plurality of case teams; retrieving a first set of events for the first persona from the case team specific virtual logs associated with the first plurality of case teams and a second set of events for the second persona from the case team specific virtual logs associated with second plurality of case teams, the retrieved first set of events comprising events that occurred while the first persona was a member of the first plurality of case teams and not events that occurred before or after the first persona was a member of the first plurality of case teams, the retrieved second set of events comprising events that occurred while the second persona was a member of the second plurality of case teams and not events that occurred before or after the second persona was a member of the second plurality of case teams; generating a first information feed containing feed items from the retrieved first set of events and a second information feed containing feed items from the retrieved second set of events; and display the first and second information feed.”
The limitations of “capturing a plurality of events as the event occurs that are associated with patient care performed by an enterprise for a plurality of patients; storing the plurality of captured events in an enterprise log; creating a medical device specific virtual log for each of a plurality of medical devices from events from the enterprise log that pertain to a specific medical device; creating a persona specific virtual log for each of a plurality of personas from events from the enterprise log that pertain to a specific persona; creating a patient specific virtual log for each of a plurality of patients from events from the enterprise log that pertain to a specific patient; creating a case team specific virtual log for each of a plurality of specific case teams that provides a view of a subset of events from the enterprise log that pertain to the specific case team assigned to a particular patient, wherein the creating a case team specific virtual log comprises retrieving events from one or more specific virtual logs to include in the case team specific virtual log; receiving a first and second request for logging in for duty as a first persona and a second persona; assigning the first persona to each of a first plurality of case teams and the second persona to each of a second plurality of case teams, wherein the first plurality of case teams is different from the second plurality of case teams; retrieving a first set of events for the first persona from the case team specific virtual logs associated with the first plurality of case teams and a second set of events for the second persona from the case team specific virtual logs associated with second plurality of case teams, the retrieved first set of events comprising events that occurred while the first persona was a member of the first plurality of case teams and not events that occurred before or after the first persona was a member of the first plurality of case teams, the retrieved second set of events comprising events that occurred while the second persona was a member of the second plurality of case teams and not events that occurred before or after the second persona was a member of the second plurality of case teams; generating a first information feed containing feed items from the retrieved first set of events and a second information feed containing feed items from the retrieved second set of events; and display the first and second information feed,” under its broadest reasonable interpretation, covers Certain Methods Of Organizing Human Activity concepts performed by managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components. That is, other than reciting “non-transitory CRM coupled to one or more processors, data storage system at the database system, server in the enterprise social networking system and user device” nothing in the claim element precludes the step from practically being performed in the classification of managing personal behavior or relationships or interactions between people. For example, but for the “data storage system at the database system” language, “creating specific logs,” in the context of this claim encompasses the user manually creating and/or obtaining already created recording log inputs. Similarly, the “assigning the first persona to each of a first plurality of case teams and the second persona to each of a second plurality of case teams, wherein the first plurality of case teams 1s different from the second plurality of case teams,” covers performance of the limitation in the classification of managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the classification of managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “non-transitory CRM coupled to one or more processors, data storage system at the database system, server in the enterprise social networking system and user device” to perform all of the “capturing a plurality of events as the event occurs that are associated with patient care performed by an enterprise for a plurality of patients; storing the plurality of captured events in an enterprise log; creating a medical device specific virtual log for each of a plurality of medical devices from events from the enterprise log that pertain to a specific medical device; creating a persona specific virtual log for each of a plurality of personas from events from the enterprise log that pertain to a specific persona; creating a patient specific virtual log for each of a plurality of patients from events from the enterprise log that pertain to a specific patient; creating a case team specific virtual log for each of a plurality of specific case teams that provides a view of a subset of events from the enterprise log that pertain to the specific case team assigned to a particular patient, wherein the creating a case team specific virtual log comprises retrieving events from one or more specific virtual logs to include in the case team specific virtual log; receiving a first and second request for logging in for duty as a first persona and a second persona; assigning the first persona to each of a first plurality of case teams and the second persona to each of a second plurality of case teams, wherein the first plurality of case teams is different from the second plurality of case teams; retrieving a first set of events for the first persona from the case team specific virtual logs associated with the first plurality of case teams and a second set of events for the second persona from the case team specific virtual logs associated with second plurality of case teams, the retrieved first set of events comprising events that occurred while the first persona was a member of the first plurality of case teams and not events that occurred before or after the first persona was a member of the first plurality of case teams, the retrieved second set of events comprising events that occurred while the second persona was a member of the second plurality of case teams and not events that occurred before or after the second persona was a member of the second plurality of case teams; generating a first information feed containing feed items from the retrieved first set of events and a second information feed containing feed items from the retrieved second set of events; and display the first and second information feed” steps. The “non-transitory CRM coupled to one or more processors, data storage system at the database system, server in the enterprise social networking system and user device” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Claim 1 has additional limitations (i.e., data storage system at the database system, medical device, user devices). Claim 8 has additional limitations (i.e., data storage system at the database system, medical device, user devices). Claim 15 has additional limitations (i.e., non-transitory CRM coupled to one or more processors, data storage system at the database system, server in the enterprise social networking system and user device). Looking to the specifications, these components are described at a high level of generality (¶ 31; the data and services provided by the server 102 can be retrieved using any sort of personal computer, mobile telephone, tablet or other network-enabled client device 140 on the network). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, although the claims add “[storage/logging]” steps, it is only considered as insignificant extra-solution activity. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations (i.e., transferring funds) to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 2-7, 9-14 and 16-21 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-21 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments filed January 27, 2022 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) To the extent that claim 1 recites elements directed to a method of organizing human activity, claim 1 integrates the alleged judicial exception into a practical application. Claim 1 includes “additional elements that are sufficient to amount to significantly more.” 
As amended, claim 1 recites storing captured events in a database, creating a plurality of different types of virtual logs from the stored captured events, creating a plurality of different case team virtual logs from the plurality of different types of virtual logs, retrieving events from pertinent case team virtual logs for use in generating information feeds for a plurality of personas, and signaling a plurality of user devices to display the information feed relevant to a persona.
Claim 1 is not directed to organizing human activity but instead recites an improvement to technology. The steps listed above stores a large quantity of captured information and processes the information in a way that allows relevant information feeds to be more quickly generated for users. Instead of having to search through the large quantity of captured information to provide relevant information, the method processes the information in a way that makes relevant information feeds more quickly obtainable.
These steps are not directed to fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people and thus do not fall under the “Certain Methods Of Organizing Human Activity.” These claim phrases describe non-conventional functions performed to communicate patient care information. These steps do not relate to managing personal behavior. These steps do not relate to relationships between people or interactions between people. No person is involved with these steps. These steps have nothing to do with Certain Methods Of Organizing Human Activity just like the storing information, converting, storing the standardized updated information of Example 42 of the 2019 Revised Patent Subject Matter Eligibility Guidance promulgated by the USPTO have nothing to do with Certain Methods Of Organizing Human Activity.
When, as here, “the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception. No further analysis is required.” October 2019 Update: Subject Matter Eligibility at p 11. Thus, for this reason alone, withdrawal of these rejections is requested.
For these reasons, claim 1 is patent eligible. Independent claims 8 and 15 recite features substantially similar to those discussed above with respect to claim 1, and should be patent eligible for at least the same reasons. As the independent claims are patent eligible, then the claims depending therefrom are also patent eligible. In view of the foregoing amendments and these remarks it is respectfully requested that the rejections under 35 U.S.C. § 101 be withdrawn. 
In response to argument (1), Examiner respectfully disagrees. As previous cited, ¶ 31 of Applicant specification clearly teaches that the data and services provided can be retrieved using any sort of personal computer, mobile telephone, tablet or other network-enabled client device 140 on the network. There is no change or improvement to the choice system that’s collecting, filtering and presenting data. Essentially, any computer and/or database system is doing what a computer/database system does. The addition of computing systems may make the process more efficient, however realistically each station/persona can basically have its own log book, wherein the participant can write and timestamp every event that happened on his/her watch at that particular station. 
The claims lack limitations that are indicative of an inventive concept (aka “significantly more”). The claimed limitations must include one or more of an improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo; and/or adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d). 
The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
To conclude, the claimed techniques that are inherently associated with and dependent on artificial intelligence, machine learning, or neural networks are simply ways to make the analysis more efficient by using at least artificial intelligence (e.g. computer) to do what they are made to do with no technological improvement.

/E.B.W/Examiner, Art Unit 3626 

/ROBERT W MORGAN/
Supervisory Patent Examiner, Art Unit 3626